Case 1:16-cv-02248-DCF Document 48 Filed 01/10/19 Page 1of1

ANDERSON KILL P.C.

Attorneys and Counselors at Law

1251 AVENUE OF THE AMERICAS @ NEW YORK, NY 10020
TELEPHONE: 212-278-1000 @ FAX: 212-278-1733

www.andersonkill.com
Jeremy E. Deutsch, Esq.
jdeutsch@andersonkill.com
212-278-1172

Via ECF January 10, 2019

Hon. Debra Freeman

Daniel Patrick Moynihan
United States Courthouse
500 Pearl St., Courtroom 17A
New York, NY 10007

Re: Carlos M. Salas et al. v. Peter Salas et al.,
Case No.: 16-cv-2248

Dear Magistrate Judge Freeman:

We are counsel for the plaintiffs Carlos M. Salas and Ada Cristina Salas
and write in response to the letter submitted by Daniel A. Osborn, dated January 10,
2019, requesting an extension of time to file defendants’ proposed findings of fact and
conclusion of law.

The original dates were discussed and agreed upon with the “press of
business, the holidays, and the scope of the filings” exactly in mind. See Transcript
pages 551-552. Mr. Osborne identifies nothing new to justify the departure from the
agreed upon dates.

Mr. Osborn’s letter accordingly provides no basis for his request for an

Respectfully submitted,
CHOY

Jeremy E. Deutsch

extension.

cc: Daniel Osborn, Esq. (via ECF and email)
Attorney for Defendants

New York, NY @ Los Angeles, CA @ Stamford, CT & Washington, DC ™ Newark, NJ @ Philadelphia, PA
docs-100085220.1
